                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

HAROLD S. DYKES,                                 )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 2:19-cv-00094-PLC
                                                 )
DAN REDINGTON,                                   )
                                                 )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of petitioner Harold S. Dykes’ petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has neither paid the filing fee nor

submitted a motion to proceed in forma pauperis. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to petitioner a copy of the

Court’s Motion to Proceed in Forma Pauperis form.

       IT IS FURTHER ORDERED that petitioner shall either pay the filing fee or submit a

motion to proceed in forma pauperis within thirty (30) days after the date of this Order.

       IT IS FINALLY ORDERED that, if petitioner fails to comply with this Order, the Court

will dismiss this action without prejudice and without further notice.



                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 30th day of December, 2019
